Citation Nr: 1518817	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-16 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a hypothyroidism and Graves's disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

6.  Entitlement to a non-service connected (NSC) pension.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1976, and from July 1977 to December 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2014, the Veteran testified before the undersigned acting Veterans Law Judge at a videoconference Board hearing at the RO in Philadelphia, Pennsylvania.  A transcript of the proceeding has been associated with the claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A.  Diabetes Mellitus

The Veteran served on active duty from January 1974 to January 1976, and from July 1977 to December 1984.  He claims that he has diabetes mellitus as a result of his active service.

As an initial matter, the Board notes that the Veteran has never alleged that he was exposed to herbicides, asbestos, mustard gas, or ionizing radiation in service.  He merely notated "I don't know" on his claim form in response to questions as to whether he was exposed to herbicides, asbestos, mustard gas, or ionizing radiation.  The Board notes that at the Board hearing, the Veteran never alleged herbicide exposure, and he noted that he never served in Vietnam.  Therefore, the statutory and regulatory provisions relating to herbicides, asbestos, mustard gas, or ionizing radiation are not applicable in the instant appeal.

The Veteran's service treatment records are negative for diagnosed diabetes or for elevated blood sugars.  An October 1984 lab notes his glucose was "negative."  The Board does, however, acknowledge that July 1980 and April 1981 records reflect the Veteran reported urinary urgency.  

A December 2000 VA treatment record reflects the Veteran complained of increased thirst and urination and a history of elevated glucose.  A June 2004 VA treatment record noted the Veteran's employment physical found glycosuria.  A subsequent June 2004 VA treatment record reflects diagnosed new-onset diabetes.  May 2010 VA treatment records indicate treatment by a private physician in Mt. Airy.  The Board notes that it appears the Veteran transferred some care to VA around May 2010.  A July 2013 record also reflects he was treated six months prior by a private doctor.  While the Board acknowledges private treatment records from Greenhouse Internists, Drs. E.F. and D.P. dated through October 2010, from Dr. R.C. dated through August 2009, and from Dr. U. dated through December 2013, have been associated with the claims file, it is not clear whether any other private treatment records are outstanding.  Also, the Veteran's employer provided physical records have not been associated with the claims file.  Therefore, this matter should be remanded so that any relevant outstanding private treatment records dated since 2004, and any employer physical records, particularly dated in June 2004, relating to his claimed diabetes may be associated with the claims file.

Also, the Veteran testified that he is in receipt of disability from the Social Security Administration (SSA) due to his claimed disabilities.  The Board acknowledges that in December 2013, the RO requested copies of the Veteran's records from SSA, but no response has been associated with the claims file.  Therefore, on remand, the Veteran's SSA records should be obtained.

The Veteran has not been afforded a VA examination relating to his claim.  In light of the above symptoms noted in the Veteran's service treatment records, the Board finds that on remand, the Veteran should be afforded a VA examination to address the etiology of his diabetes mellitus.

B.  Hypothyroidism and Graves's disease

The Veteran also claims that he has hypothyroidism and Graves's disease due to his active service.  

The Veteran's service treatment records are silent as to any diagnosed thyroid condition.  The Board does acknowledge, however, that August 1978 records reflect the Veteran reported malaise, diarrhea, anorexia, vomiting, body chill, a high fever, and nasal congestion, but a possible viral syndrome was diagnosed.  

The claims file includes the Veteran's VA treatment records dated since May 1999.  A May 1999 VA treatment record reflects the Veteran presented with symptoms including tachycardia, dizziness, nausea, anorexia, early satiety, and diarrhea, and that he was seen at Delaware Memorial Hospital and was advised to follow up at the VA medical center.  He was admitted with a diagnosis of hyperthyroidism, changed to Graves's disease.  A July 1999 follow-up record reflects diagnosed hypothyroidism.  None of the Veteran's treatment records, however, from Delaware Memorial Hospital have been associated with the claims file.  Therefore, this matter should be remanded to obtain copies of any outstanding records from Delaware Memorial Hospital dated around May 1999.  

The Veteran has not been afforded a VA examination relating to his claim.  In light of the above symptoms noted in the Veteran's service treatment records, the Board finds that on remand, the Veteran should be afforded a VA examination to address the nature and etiology of his hypothyroidism and Graves's disease.

C.  Hepatitis C

The Veteran claims that he has hepatitis C as a result of his active service.  He testified that he believes he contracted hepatitis from being immunized at Fort Polk with a jetgun used on other soldiers in line formation (with multiple needles in the jetgun).  

The Veteran's service treatment records are silent as to any hepatitis or liver condition.  The Board does, however, acknowledge that March 1978 records reflect the Veteran was experiencing right abdominal or right lower quadrant pain, albeit the diagnosis was possible pyelonephritis.   

The claims file includes the Veteran's VA treatment records dated since May 1999.  A July 1999 treatment record reflects the Veteran had been diagnosed with hepatitis C.  Although the record indicates it was a new diagnosis, the Veteran reported on his claim that he was diagnosed with hepatitis C at the VA medical center back in 1985.  The Board adds that a recent July 2014 VA treatment record reflects the Veteran had not yet been treated for his hepatitis.  Therefore, this matter should be remanded to obtain the Veteran's VA treatment records dated in 1985 from the VA medical center.

The Veteran has not been afforded a VA examination relating to his claim.  In light of the above symptoms noted in the Veteran's service treatment records, the Board finds that on remand, the Veteran should be afforded a VA examination to address the etiology of his hepatitis C.

D.  Hypertension

The Veteran also claims that he has hypertension due to his active service.  He testified at the Board hearing that during his training stateside or in Germany, he received salt tablets, and that while training in the field in Germany, he felt his "heart pumping" and heard "clicking" in his ears, which he apparently attributes to symptoms of hypertension in service.

The Veteran's service treatment records do not reflect diagnosed hypertension.  His blood pressure readings included 132/86 in March 1978, 140/80 in August 1978, 139/88 in March 1984, 120/80 in April 1984, and 120/84 in June 1984.  

A November 2001 VA treatment record reflects diagnosed hypertension with a blood pressure reading of 160/92.  

The Veteran has not been afforded a VA examination relating to his claim.  In light of the Veteran's blood pressure readings having approached (but not exceeded) diastolic readings of 90 in service, and in light of his reported symptoms in service, the Board finds that this matter should be remanded to afford the Veteran a VA examination to address the etiology of his hypertension.

E.  TDIU

The Veteran also claims entitlement to a TDIU, particularly due to his diabetes and hepatitis C.  The Board notes that the Veteran is not presently service-connected for any disabilities.  Based thereon, and because his claims for service connection for diabetes and hepatitis C and being remanded herein for further development, the Board defers decision on this matter pending completion of that development.

F.  NSC Pension

A February 2011 rating decision denied the Veteran's claim for non-service connected pension.  In March 2011, the Veteran filed a notice of disagreement.  October 2011, December 2011, and January 2014 rating decisions  again denied entitlement to non-service connected pension.  No statement of the case (SOC) has yet been issued.  Therefore, this matter should be remanded so that the Veteran may be provided with a SOC relating to his NSC pension claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue should be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of non-VA treatment for his diabetes, hypothyroidism and Graves's disease, hypertension, and hepatitis C, and to complete any requisite Forms 21-4142.

Also, ask the Veteran to identify his outstanding employment physical records dated around June 2004 that diagnosed glycosuria so that these may also be obtained.

Also ask the Veteran to provide a completed Form 21-4142 authorization so that any May 1999 treatment records from Delaware Memorial Hospital relating to his claimed hypothyroidism and Graves's disease may be obtained.

2.  Associate with the claims file copies of the Veteran's SSA records.  If these are found to be unavailable, the Veteran should be notified of such.

3.  Associate with the claims file copies of all of the Veteran's VA treatment records dated in 1985.

If these records are found to be unavailable, the Veteran should be notified of such.

4.  After the above development has been completed, afford the Veteran a VA endocrinology examination to determine the current nature and the etiology of his diabetes mellitus, hypothyroidism, and Graves's disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder (electronic) must be provided to the examiner for review in conjunction with the examination, and including a copy of this remand, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is "at least as likely as not" that the Veteran's diabetes mellitus, and hypothyroidism and Graves's disease had their onset in service or are otherwise related to his active service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

5.  After the above development in paragraphs (1), (2), and (4) has been completed, afford the Veteran a VA hepatic diseases examination to determine the current nature and the etiology of his hepatitis C.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder (electronic) must be provided to the examiner for review in conjunction with the examination, and including a copy of this remand, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is "at least as likely as not" that the Veteran's hepatitis C had its onset in service or is otherwise related to his active service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

6.  After the above development in paragraphs (1) and (2) has been completed, afford the Veteran a VA cardiovascular examination to determine the current nature and the etiology of his hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder (electronic) must be provided to the examiner for review in conjunction with the examination, and including a copy of this remand, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is "at least as likely as not" that the Veteran's hypertension had its onset in service or is otherwise related to his active service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

7.  Issue the Veteran a Statement of the Case (SOC) with regard to the issue of entitlement to a non-service connected pension.  See Notice of Disagreement, March 2011.  This matter should thereafter be returned to the Board only if perfected by the filing of a timely substantive appeal.

8.  Then, readjudicate the Veteran's claims.  If any claim remains denied, he should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

